EXHIBIT 10.10

--------------------------------------------------------------------------------

SUBSIDIARY GUARANTY
Dated as of December 4, 2012
Re:    $47,500,000 3.20% Senior Notes, Series A-1A, due December 4, 2022
$47,500,000 3.20% Senior Notes, Series A-1B, due December 4, 2022
$40,000,000 3.35% Senior Notes, Series A-2A, due December 4, 2024
$40,000,000 3.35% Senior Notes, Series A-2B, due December 4, 2024
$12,500,000 3.55% Senior Notes, Series A-3A, due December 4, 2027
$12,500,000 3.55% Senior Notes, Series A-3B, due December 4, 2027
of
STERIS CORPORATION

--------------------------------------------------------------------------------





--------------------------------------------------------------------------------


TABLE OF CONTENTS
(Not a part of the Agreement)
SECTION     HEADING PAGE
Parties    1
Recitals    1
SECTION 1.
DEFINITIONS    2

SECTION 2.
GUARANTY OF NOTES AND NOTE PURCHASE AGREEMENTS    2

SECTION 3.
GUARANTY OF PAYMENT AND PERFORMANCE    3

SECTION 4.
GENERAL PROVISIONS RELATING TO THE GUARANTY    3

SECTION 5.
REPRESENTATIONS AND WARRANTIES OF THEGUARANTORS.    9

SECTION 6.
GUARANTOR COVENANTS    11

SECTION 7.
[RESERVED]    11

SECTION 8.
GOVERNING LAW    11

SECTION 9.
[RESERVED]    12

SECTION 10.
AMENDMENTS, WAIVERS AND CONSENTS    12

SECTION 11.
NOTICES    13

SECTION 12.
MISCELLANEOUS    13

SECTION 13.
RELEASE    14

Signature    16




--------------------------------------------------------------------------------



SUBSIDIARY GUARANTY
Re:    $47,500,000 3.20% Senior Notes, Series A-1A, due December 4, 2022
$47,500,000 3.20% Senior Notes, Series A-1B, due December 4, 2022
$40,000,000 3.35% Senior Notes, Series A-2A, due December 4, 2024
$40,000,000 3.35% Senior Notes, Series A-2B, due December 4, 2024
$12,500,000 3.55% Senior Notes, Series A-3A, due December 4, 2027
$12,500,000 3.55% Senior Notes, Series A-3B, due December 4, 2027
This SUBSIDIARY GUARANTY dated as of December 4, 2012 (the or this “Guaranty”)
is entered into on a joint and several basis by each of the undersigned,
together with any entity which may become a party hereto by execution and
delivery of a Guaranty Supplement in substantially the form set forth as
Exhibit A hereto (a “Guaranty Supplement”) (which parties are hereinafter
referred to individually as a “Guarantor” and collectively as the “Guarantors”).
RECITALS
A.    Each Guarantor is a direct or indirect subsidiary of STERIS Corporation,
an Ohio corporation (the “Company”).
B.    In order to refinance certain debt and for general corporate purposes, the
Company has entered into those certain Note Purchase Agreements dated as of
December 4, 2012 (the “Note Purchase Agreements”) between the Company and each
of the purchasers named on Schedule A thereto (the “Initial Note Purchasers”;
the Initial Note Purchasers, together with their successors, assigns or any
other future holder of the Notes (as defined below), the “Holders”), providing
for, inter alia, the issue and sale by the Company to the Initial Note
Purchasers of $47,500,000 aggregate principal amount of its 3.20% Senior Notes,
Series A-1A, due December 4, 2022, $47,500,000 aggregate principal amount of its
3.20% Senior Notes, Series A-1B, due December 4, 2022, $40,000,000 aggregate
principal amount of its 3.35% Senior Notes, Series A-2A, due December 4, 2024,
$40,000,000 aggregate principal amount of its 3.35% Senior Notes, Series A-2B,
due December 4, 2024, $12,500,000 aggregate principal amount of its 3.55% Senior
Notes, Series A-3A, due December 4, 2027, and $12,500,000 aggregate principal
amount of its 3.55% Senior Notes, Series A-3B, due December 4, 2027.
C.    The Initial Note Purchasers have required as a condition to their purchase
of the Notes that the Company cause each of the undersigned to enter into this
Guaranty and to cause each Subsidiary (as defined in the Note Purchase
Agreements) that after the date hereof delivers a guaranty pursuant to the Bank
Credit Agreement (as defined in the Note Purchase Agreements) to enter into a
Guaranty Supplement, in each case as security for the Notes, and the Company has
agreed to

1

--------------------------------------------------------------------------------



cause each of the undersigned to execute this Guaranty and to cause such
additional Subsidiaries to execute a Guaranty Supplement, in each case in order
to induce the Initial Note Purchasers to purchase the Notes and thereby benefit
the Company and its Subsidiaries.
D.    Each of the Guarantors will derive substantial direct and indirect benefit
from the sale of the Notes to the Initial Note Purchasers.
NOW, THEREFORE, as required by the Note Purchase Agreements and in consideration
of the premises and other good and valuable consideration, the receipt and
sufficiency whereof are hereby acknowledged, each Guarantor does hereby covenant
and agree, jointly and severally, intending to be legally bound as follows:
SECTION 1.
DEFINITIONS    .

Capitalized terms used herein shall have the meanings set forth in the Note
Purchase Agreements unless herein defined or the context shall otherwise
require.
SECTION 2.
GUARANTY OF NOTES AND NOTE PURCHASE AGREEMENTS    .

(a)    Subject to the limitation set forth in Section 2(b) hereof and to the
provisions of Section 13 hereof, each Guarantor jointly and severally does
hereby absolutely and unconditionally guarantee unto the Holders: (1) the full
and prompt payment of the principal of, Make-Whole Amount, if any, and interest
on the Notes from time to time outstanding, as and when such payments shall
become due and payable whether by lapse of time, upon redemption or prepayment,
by extension or by acceleration or declaration or otherwise (including (to the
extent legally enforceable) interest due on overdue payments of principal,
Make-Whole Amount, if any, or interest at the rate set forth in the Notes and
interest accruing at the then applicable rate provided in the Notes after the
filing of any petition in bankruptcy, or the commencement of any insolvency,
reorganization or like proceeding, relating to the Company, whether or not a
claim for post-filing or post-petition interest is allowed in such proceeding)
in Federal or other immediately available funds of the United States of America
which at the time of payment or demand therefor shall be legal tender for the
payment of public and private debts, (2) the full and prompt performance and
observance by the Company of each and all of the obligations, covenants and
agreements required to be performed or owed by the Company under the terms of
the Notes and the Note Purchase Agreements and (3) the full and prompt payment,
upon demand by any Holder, of all reasonable actual out of pocket costs and
expenses, legal or otherwise (including attorneys’ fees), if any, as shall have
been expended or incurred in the protection or enforcement of any rights,
privileges or liabilities in favor of the Holders under or in respect of the
Notes, the Note Purchase Agreements or under this Guaranty or in any
consultation or action in connection therewith or herewith and in each and every
case irrespective

2

--------------------------------------------------------------------------------



of the validity, regularity, or enforcement of any of the Notes or Note Purchase
Agreements or any of the terms thereof or any other like circumstance or
circumstances.
(b)    The liability of each Guarantor under this Guaranty shall not exceed an
amount equal to a maximum amount as will, after giving effect to such maximum
amount and all other liabilities of such Guarantor, contingent or otherwise,
result in the obligations of such Guarantor hereunder not constituting a
fraudulent transfer, obligation or conveyance.
SECTION 3.
GUARANTY OF PAYMENT AND PERFORMANCE    .

This is a guarantee of payment and performance and each Guarantor hereby waives,
to the fullest extent permitted by law, any right to require that any action on
or in respect of any Note or the Note Purchase Agreements be brought against the
Company or any other Person or that resort be had to any direct or indirect
security for the Notes or for this Guaranty or any other remedy. Any Holder may,
at its option, proceed hereunder against any Guarantor in the first instance to
collect monies when due, the payment of which is guaranteed hereby, without
first proceeding against the Company or any other Person and without first
resorting to any direct or indirect security for the Notes or for this Guaranty
or any other remedy. The liability of each Guarantor hereunder shall in no way
be affected or impaired by any acceptance by any Holder of any direct or
indirect security for, or other guaranties of, any Debt, liability or obligation
of the Company or any other Person to any Holder or by any failure, delay,
neglect or omission by any Holder to realize upon or protect any such
guarantees, Debt, liability or obligation or any notes or other instruments
evidencing the same or any direct or indirect security therefor or by any
approval, consent, waiver, or other action taken, or omitted to be taken by any
such Holder.
The covenants and agreements on the part of the Guarantors herein contained
shall take effect as joint and several covenants and agreements, and references
to the Guarantors shall take effect as references to each of them and none of
them shall be released from liability hereunder by reason of the guarantee
ceasing to be binding as a continuing security on any other of them.
SECTION 4.
GENERAL PROVISIONS RELATING TO THE GUARANTY    .

(a)    Each Guarantor hereby consents and agrees that any Holder or Holders from
time to time, with or without any further notice to or assent from any other
Guarantor may, without in any manner affecting the liability of any Guarantor
under this Guaranty, and upon such terms and conditions as any such Holder or
Holders may deem advisable:
(1)    extend in whole or in part (by renewal or otherwise), modify, change,
compromise, release or extend the duration of the time for the performance or
payment of

3

--------------------------------------------------------------------------------



any Debt, liability or obligation of the Company or of any other Person
secondarily or otherwise liable for any Debt, liability or obligations of the
Company on the Notes, or waive any Default with respect thereto, or waive,
modify, amend or change any provision of any other agreement or this Guaranty;
or
(2)    sell, release, surrender, modify, impair, exchange or substitute any and
all property, of any nature and from whomsoever received, held by, or for the
benefit of, any such Holder as direct or indirect security for the payment or
performance of any Debt, liability or obligation of the Company or of any other
Person secondarily or otherwise liable for any Debt, liability or obligation of
the Company on the Notes; or
(3)    settle, adjust or compromise any claim of the Company against any other
Person secondarily or otherwise liable for any Debt, liability or obligation of
the Company on the Notes.
Each Guarantor hereby ratifies and confirms any such extension, renewal, change,
sale, release, waiver, surrender, exchange, modification, amendment, impairment,
substitution, settlement, adjustment or compromise and that the same shall be
binding upon it, and hereby waives, to the fullest extent permitted by law, any
and all defenses, counterclaims or offsets which it might or could have by
reason thereof, it being understood that such Guarantor shall at all times be
bound by this Guaranty and remain liable hereunder.
(b)    Each Guarantor hereby waives, to the fullest extent permitted by law:
(1)    notice of acceptance of this Guaranty by the Holders or of the creation,
renewal or accrual of any liability of the Company, present or future, or of the
reliance of such Holders upon this Guaranty (it being understood that every
Debt, liability and obligation described in Section 2 hereof shall conclusively
be presumed to have been created, contracted or incurred in reliance upon the
execution of this Guaranty);
(2)    demand of payment by any Holder from the Company or any other Person
indebted in any manner on or for any of the Debt, liabilities or obligations
hereby guaranteed; and
(3)    presentment for the payment by any Holder or any other Person of the
Notes or any other instrument, protest thereof and notice of its dishonor to any
party thereto and to such Guarantor.
The obligations of each Guarantor under this Guaranty and the rights of any
Holder to enforce such obligations by any proceedings, whether by action at law,
suit in equity or otherwise,

4

--------------------------------------------------------------------------------



shall not be subject to any reduction, limitation, impairment or termination
(other than by payment in full of the Notes and the obligations of the Company
under the Note Purchase Agreements), whether by reason of any claim of any
character whatsoever or otherwise and shall not be subject to any defense,
set-off, counterclaim (other than any compulsory counterclaim), recoupment or
termination whatsoever.
(c)    Subject to Section 13 hereof, the obligations of the Guarantors hereunder
shall be binding upon the Guarantors and their successors and assigns, and shall
remain in full force and effect until the entire principal, interest and
Make-Whole Amount, if any, on the Notes and all other sums due pursuant to
Section 2 shall have been paid and such obligations shall not be affected,
modified or impaired upon the happening from time to time of any event,
including without limitation any of the following, whether or not with notice to
or the consent of the Guarantors:
(1)    the genuineness, validity, regularity or enforceability of the Notes, the
Note Purchase Agreements or any other agreement or any of the terms of any
thereof, the continuance of any obligation on the part of the Company, any other
Guarantors or any other Person on or in respect of the Notes or under the Note
Purchase Agreements or any other agreement or the power or authority or the lack
of power or authority of the Company to issue the Notes or the Company to
execute and deliver the Note Purchase Agreements or any other agreement or of
any other Guarantors to execute and deliver this Guaranty or any other agreement
or to perform any of its obligations hereunder or the existence or continuance
of the Company or any other Person as a legal entity; or
(2)    any default, failure or delay, willful or otherwise, in the performance
by the Company, any other Guarantor or any other Person of any obligations of
any kind or character whatsoever under the Notes, the Note Purchase Agreements,
this Guaranty or any other agreement; or
(3)    any creditors’ rights, bankruptcy, receivership or other insolvency
proceeding of the Company, any other Guarantor or any other Person or in respect
of the property of the Company, any other Guarantor or any other Person or any
merger, consolidation, reorganization, dissolution, liquidation, the sale of all
or substantially all of the assets of or winding up of the Company, any other
Guarantor or any other Person; or
(4)    impossibility or illegality of performance on the part of the Company,
any other Guarantor or any other Person of its obligations under the Notes, the
Note Purchase Agreements, this Guaranty or any other agreements; or

5

--------------------------------------------------------------------------------



(5)    in respect of the Company, any other Guarantors or any other Person, any
change of circumstances, whether or not foreseen or foreseeable, whether or not
imputable to the Company, any other Guarantors or any other Person, or other
impossibility of performance through fire, explosion, accident, labor
disturbance, floods, droughts, embargoes, wars (whether or not declared), civil
commotion, acts of God or the public enemy, delays or failure of suppliers or
carriers, inability to obtain materials, action of any Federal or state
regulatory body or agency, change of law or any other causes affecting
performance, or any other force majeure, whether or not beyond the control of
the Company, any other Guarantors or any other Person and whether or not of the
kind hereinbefore specified; or
(6)    any attachment, claim, demand, charge, Lien, order, process, encumbrance
or any other happening or event or reason, similar or dissimilar to the
foregoing, or any withholding or diminution at the source, by reason of any
taxes, assessments, expenses, Debt, obligations or liabilities of any character,
foreseen or unforeseen, and whether or not valid, incurred by or against the
Company, any Guarantor or any other Person or any claims, demands, charges or
Liens of any nature, foreseen or unforeseen, incurred by the Company, any
Guarantor or any other Person, or against any sums payable in respect of the
Notes or under the Note Purchase Agreements or this Guaranty, so that such sums
would be rendered inadequate or would be unavailable to make the payments herein
provided; or
(7)    any order, judgment, decree, ruling or regulation (whether or not valid)
of any court of any nation or of any political subdivision thereof or any body,
agency, department, official or administrative or regulatory agency of any
thereof or any other action, happening, event or reason whatsoever which shall
delay, interfere with, hinder or prevent, or in any way adversely affect, the
performance by the Company, any Guarantor or any other Person of its respective
obligations under or in respect of the Notes, the Note Purchase Agreements, this
Guaranty or any other agreement; or
(8)    the failure of any Guarantor to receive any benefit from or as a result
of its execution, delivery and performance of this Guaranty; or
(9)    any failure or lack of diligence in collection or protection, failure in
presentment or demand for payment, protest, notice of protest, notice of default
and of nonpayment, any failure to give notice to any Guarantor of failure of the
Company, any Guarantor or any other Person to keep and perform any obligation,
covenant or agreement under the terms of the Notes, the Note Purchase
Agreements, this Guaranty or any other agreement or failure to resort for
payment to the Company, any other Guarantor or to any

6

--------------------------------------------------------------------------------



other Person or to any other guaranty or to any property, security, Liens or
other rights or remedies; or
(10)    the acceptance of any additional security or other guaranty, the advance
of additional money to the Company or any other Person, the renewal or extension
of the Notes or amendments, modifications, consents or waivers with respect to
the Notes, the Note Purchase Agreements or any other agreement, or the sale,
release, substitution or exchange of any security for the Notes; or
(11)    any merger or consolidation of the Company, any other Guarantor or any
other Person into or with any other Person or any sale, lease, transfer or other
disposition of any of the assets of the Company, any other Guarantor or any
other Person to any other Person, or any change in the ownership of any shares
of the Company, any other Guarantor or any other Person; or
(12)    any defense whatsoever that: (i) the Company or any other Person might
have to the payment of the Notes (principal, Make-Whole Amount, if any, or
interest), other than payment thereof in Federal or other immediately available
funds, or (ii) the Company or any other Person might have to the performance or
observance of any of the provisions of the Notes, the Note Purchase Agreements
or any other agreement, whether through the satisfaction or purported
satisfaction by the Company, any other Guarantor or any other Person of its
debts due to any cause such as bankruptcy, insolvency, receivership, merger,
consolidation, reorganization, dissolution, liquidation, winding-up or
otherwise, other than the defense of indefeasible payment in full in cash of the
Notes; or
(13)    any act or failure to act with regard to the Notes, the Note Purchase
Agreements, this Guaranty or any other agreement or anything which might vary
the risk of any Guarantor or any other Person; or
(14)    any other circumstance which might otherwise constitute a defense
available to, or a discharge of, any Guarantor or any other Person in respect of
the obligations of any Guarantor or other Person under this Guaranty or any
other agreement, other than the defense of indefeasible payment in full in cash
of the Notes;
provided that the specific enumeration of the above-mentioned acts, failures or
omissions shall not be deemed to exclude any other acts, failures or omissions,
though not specifically mentioned above, it being the purpose and intent of this
Guaranty and the parties hereto that the obligations of each Guarantor shall be
absolute and unconditional and shall not be discharged, impaired or varied
except pursuant to Section 13 hereof and by the payment of the principal of,
Make-Whole Amount, if any,

7

--------------------------------------------------------------------------------



and interest on the Notes in accordance with their respective terms whenever the
same shall become due and payable as in the Notes provided and all other sums
due and payable under the Note Purchase Agreements, at the place specified in
and all in the manner and with the effect provided in the Notes and the Note
Purchase Agreements, as each may be amended or modified from time to time.
Without limiting the foregoing, it is understood that repeated and successive
demands may be made and recoveries may be had hereunder as and when, from time
to time, the Company shall default under or in respect of the terms of the Notes
or the Note Purchase Agreements and that notwithstanding recovery hereunder for
or in respect of any given default or defaults by the Company under the Notes or
the Note Purchase Agreements, this Guaranty shall remain in full force and
effect and shall apply to each and every subsequent default.
(d)    All rights of any Holder may be transferred or assigned at any time and
shall be considered to be transferred or assigned at any time or from time to
time upon the transfer of such Note in accordance with the Note Purchase
Agreements whether with or without the consent of or notice to the Guarantors
under this Guaranty or to the Company.
(e)    To the extent of any payments made under this Guaranty, the Guarantors
shall be subrogated to the rights of the Holder or Holders upon whose Notes such
payment was made, but each Guarantor covenants and agrees that such right of
subrogation shall be junior and subordinate in right of payment to the prior
indefeasible final payment in cash in full of all amounts due and owing by the
Company with respect to the Notes and the Note Purchase Agreements and by the
Guarantors under this Guaranty, and the Guarantors shall not take any action to
enforce such right of subrogation, and the Guarantors shall not accept any
payment in respect of such right of subrogation, until all amounts due and owing
by the Company under or in respect of the Notes and the Note Purchase Agreements
and all amounts due and owing by the Guarantors hereunder have indefeasibly been
finally paid in cash in full. If any amount shall be paid to any Guarantor in
violation of the preceding sentence at any time prior to the indefeasible
payment in cash in full (or other satisfaction agreed to by the Holders) of the
Notes and all other amounts payable under the Notes, the Note Purchase
Agreements and this Guaranty, such amount shall be held in trust for the benefit
of the Holders and shall, except to the extent the Holders have received
payment, promptly be paid to the Holders to be credited and applied to the
amounts due or to become due with respect to the Notes and all other amounts
payable under the Note Purchase Agreements and this Guaranty, whether matured or
unmatured. Each Guarantor acknowledges that it has received direct and indirect
benefits from the financing arrangements contemplated by the Note Purchase
Agreements and that the waiver set forth in this paragraph (e) is knowingly made
as a result of the receipt of such benefits.
(f)    To the extent of any payments made under this Guaranty, each Guarantor
making such payment shall have a right of contribution from the other
Guarantors, but such Guarantor covenants

8

--------------------------------------------------------------------------------



and agrees that such right of contribution shall be subordinate in right of
payment to the rights of the Holders for which full payment has not been made or
provided for and, to that end, such Guarantor agrees not to claim or enforce any
such right of contribution unless and until all of the Notes and all other sums
due and payable under the Note Purchase Agreements have been fully and
irrevocably paid and discharged.
(g)    Each Guarantor agrees that to the extent the Company, any other Guarantor
or any other Person makes any payment on any Note, which payment or any part
thereof is subsequently invalidated, voided, declared to be fraudulent or
preferential, set aside, recovered, rescinded, or otherwise defeased or is
required to be retained by or repaid to a trustee, receiver, or any other Person
under any bankruptcy code, common law, or equitable cause, then and to the
extent of such payment, the obligation or the part thereof intended to be
satisfied shall be revived and continued in full force and effect with respect
to the Guarantors’ obligations hereunder, as if said payment had not been made.
The liability of the Guarantors hereunder shall not be reduced or discharged, in
whole or in part, by any payment to any Holder from any source that is
thereafter paid, returned or refunded in whole or in part by reason of the
assertion of a claim of any kind relating thereto, including, but not limited
to, any claim for breach of contract, breach of warranty, preference,
illegality, invalidity, or fraud asserted by any account debtor or by any other
Person.
(h)    No Holder shall be under any obligation: (1) to marshal any assets in
favor of the Guarantors or in payment of any or all of the liabilities of the
Company under or in respect of the Notes or the obligations of the Guarantors
hereunder or (2) to pursue any other remedy that the Guarantors may or may not
be able to pursue themselves and that may lighten the Guarantors’ burden, any
right to which each Guarantor hereby expressly waives.
(i)    The obligations of each Guarantor under this Guaranty rank pari passu in
right of payment with all other Debt of such Guarantor which is not secured or
which is not expressly subordinated in right of payment to any other unsecured
Debt of such Guarantor.
SECTION 5.
REPRESENTATIONS AND WARRANTIES OF THE GUARANTORS.    

Each Guarantor represents and warrants to each Holder that:
(a)    Such Guarantor is a corporation or other legal entity duly organized,
validly existing and in good standing under the laws of its jurisdiction of
organization, and is duly qualified as a foreign corporation or other legal
entity and is in good standing in each jurisdiction in which such qualification
is required by law, other than those jurisdictions as to which the failure to be
so qualified or in good standing would not, individually or in the aggregate,
reasonably be expected to have a material adverse effect on (1) the business,
operations, affairs, financial condition, assets or

9

--------------------------------------------------------------------------------



properties of the Company and its subsidiaries, taken as a whole, or (2) the
ability of such Guarantor to perform its obligations under this Guaranty, or
(3) the validity or enforceability of this Guaranty. Such Guarantor has the
power and authority to own or hold under lease the properties it purports to own
or hold under lease, to transact the business it transacts and proposes to
transact, to execute and deliver this Guaranty and to perform the provisions
hereof.
(b)    This Guaranty has been duly authorized by all necessary action on the
part of such Guarantor, and upon execution and delivery of this Guaranty and of
the Note Purchase Agreements and receipt of consideration for the Note Purchase
Agreements and the Notes, this Guaranty will constitute a legal, valid and
binding obligation of such Guarantor enforceable against such Guarantor in
accordance with its terms, except as such enforceability may be limited by
(1) applicable bankruptcy, insolvency, reorganization, moratorium or other
similar laws affecting the enforcement of creditors’ rights generally and
(2) general principles of equity (regardless of whether such enforceability is
considered in a proceeding in equity or at law).
(c)    The execution, delivery and performance by such Guarantor of this
Guaranty will not (1) contravene, result in any breach of, or constitute a
default under, or result in the creation of any Lien in respect of any property
of such Guarantor under any indenture, mortgage, deed of trust, loan, purchase
or credit agreement, lease, charter document or by-law, or any other material
agreement or instrument to which such Guarantor is bound or by which such
Guarantor or any of its properties may be bound or affected, (2) conflict with
or result in a breach of any of the terms, conditions or provisions of any
order, judgment, decree, or ruling of any court, arbitrator or Governmental
Authority applicable to such Guarantor or (3) violate any provision of any
statute or other rule or regulation of any Governmental Authority applicable to
the such Guarantor.
(d)    No consent, approval or authorization of, or registration, filing or
declaration with, any Governmental Authority by the Guarantor is required in
connection with the execution, delivery or performance by such Guarantor of this
Guaranty.
(e)    Such Guarantor has capital not unreasonably small in relation to its
business or any contemplated or undertaken transaction and has assets having a
value both at fair valuation and at present fair salable value greater than the
amount required to pay its debts as they become due and greater than the amount
that will be required to pay its probable liability on its existing debts as
they become absolute and matured. Such Guarantor does not intend to incur, or
believe or should have believed that it will incur, debts beyond its ability to
pay such debts as they become due. Such Guarantor will not be rendered insolvent
by the execution and delivery of, and performance of its obligations under, this
Guaranty. Such Guarantor does not intend to hinder, delay or defraud its
creditors by or through the execution and delivery of, or performance of its
obligations under, this Guaranty.

10

--------------------------------------------------------------------------------



SECTION 6.
GUARANTOR COVENANTS    .

From and after the date of issuance of the Notes by the Company and continuing
so long as any amount remains unpaid thereon each Guarantor agrees to comply
with the terms and provisions of Sections 9.1, 9.2, 9.3, 9.4 and 9.5 of the Note
Purchase Agreements, insofar as such provisions apply to such Guarantor, as if
said Sections were set forth herein in full.
SECTION 7.
[RESERVED]    

SECTION 8.
GOVERNING LAW    .

(a)    THIS GUARANTY SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE
LAWS OF THE STATE OF NEW YORK APPLICABLE THEREIN.
(b)    Each Guarantor hereby (1) irrevocably submits and consents to the
jurisdiction of the federal court located within the County of New York, State
of New York (or if such court lacks jurisdiction, the State courts located
therein), and irrevocably agrees that all actions or proceedings relating to
this Guaranty may be litigated in such courts, and (2) waives any objection
which it may have based on improper venue or forum non conveniens to the conduct
of any proceeding in any such court and waives personal service of any and all
process upon it, and (3) consents that all such service of process be made by
delivery to it at the address of such Person set forth in Section 11 below or to
its agent referred to below at such agent’s address set forth below (with a
courtesy copy to such Guarantor at the address set forth in Section 11) and that
service so made shall be deemed to be completed upon actual receipt. Each
Guarantor hereby irrevocably appoints the Company, as its agent for the purpose
of accepting service of any process. In the event the Company (or any successor
thereto) shall in accordance with the terms of the Note Purchase Agreement be
organized under the laws of any jurisdiction other than any state of the United
States or the District of Columbia, each Guarantor agrees it shall irrevocably
appoint CT Corporation System, with an office on the date hereof at 111 Eighth
Avenue, New York, New York 10011, as its agent for the purpose of accepting
service of any process within the State of New York. Nothing contained in this
section shall affect the right of any Holder to serve legal process in any other
manner permitted by law or to bring any action or proceeding in the courts of
any jurisdiction against a Guarantor or to enforce a judgment obtained in the
courts of any other jurisdiction.
(c)    The parties hereto waive any right to have a jury participate in
resolving any dispute, whether sounding in contract, tort, or otherwise, between
them arising out of, connected with, related to or incidental to the
relationship established between them in connection with this Guaranty, any
financing agreement, any loan party document or any other instrument, document
or agreement executed or delivered in connection herewith or the transactions
related hereto. The parties hereto

11

--------------------------------------------------------------------------------



hereby agree and consent that any such claim, demand, action or cause of action
shall be decided by court trial without a jury and that any of them may file an
original counterpart or a copy of this Guaranty with any court as written
evidence of the consent of the parties hereto to the waiver of their right to
trial by jury.
SECTION 9.
[RESERVED]    

SECTION 10.
AMENDMENTS, WAIVERS AND CONSENTS    .

(a)    This Guaranty may be amended, and the observance of any term hereof may
be waived (either retroactively or prospectively), with (and only with) the
written consent of each Guarantor and the Required Holders.
(b)    The Guarantors will provide each Holder (irrespective of the amount of
Notes then owned by it) with sufficient information, sufficiently far in advance
of the date a decision is required, to enable such Holder to make an informed
and considered decision with respect to any proposed amendment, waiver or
consent in respect of any of the provisions hereof. The Guarantors will deliver
executed or true and correct copies of each amendment, waiver or consent
effected pursuant to the provisions of this Section 10 to each Holder promptly
following the date on which it is executed and delivered by, or receives the
consent or approval of, the requisite Holders.
(c)    The Company will not directly or indirectly pay or cause to be paid any
remuneration, whether by way of fee or otherwise, or grant any security, to any
Holder as consideration for or as an inducement to the entering into by any
Holder of any waiver or amendment of any of the terms and provisions hereof
unless such remuneration is concurrently paid, or security is concurrently
granted, on the same terms, ratably to each Holder even if such Holder did not
consent to such waiver or amendment.
(d)    Any amendment or waiver consented to as provided in this Section 10
applies equally to all Holders and is binding upon them and upon each future
holder and upon the Guarantors. No such amendment or waiver will extend to or
affect any obligation, covenant or agreement not expressly amended or waived or
impair any right consequent thereon. No course of dealing between the Guarantors
and any Holder nor any delay in exercising any rights hereunder shall operate as
a waiver of any rights of any Holder. As used herein, the term “this Guaranty”
and references thereto shall mean this Guaranty as it may from time to time be
amended or supplemented.
(e)    Solely for the purpose of determining whether the Holders of the
requisite percentage of the aggregate principal amount of Notes then outstanding
approved or consented to any amendment, waiver or consent to be given under this
Guaranty, Notes directly or indirectly owned

12

--------------------------------------------------------------------------------



by any Guarantor, the Company or any of their respective subsidiaries or
Affiliates shall be deemed not to be outstanding.
SECTION 11.
NOTICES    .

All notices and communications provided for hereunder shall be in writing and
sent (a) by telefacsimile if the sender on the same day sends a confirming copy
of such notice by a recognized overnight delivery service (charges prepaid), or
(b) by registered or certified mail with return receipt requested (postage
prepaid), or (c) by a recognized overnight delivery service (with charges
prepaid). Any such notice must be sent:
(1)    if to an Initial Note Purchaser or such Initial Note Purchaser’s nominee,
to such Initial Note Purchaser or such Initial Note Purchaser’s nominee at the
address specified for such communications in Schedule A to the Note Purchase
Agreements, or at such other address as such Initial Note Purchaser or such
Initial Note Purchaser’s nominee shall have specified to any Guarantor or the
Company in writing,
(2)    if to any other Holder, to such Holder at such address as such Holder
shall have specified to any Guarantor or the Company in writing, or
(3)    if to any Guarantor, to such Guarantor c/o the Company at its address set
forth at the beginning of the Note Purchase Agreements to the attention of
Corporate Treasurer, or at such other address as such Guarantor shall have
specified to the Holders in writing.
Notices under this Section 11 will be deemed given only when actually received.
SECTION 12.
MISCELLANEOUS    .

(a)    No remedy herein conferred upon or reserved to any Holder is intended to
be exclusive of any other available remedy or remedies, but each and every such
remedy shall be cumulative and shall be in addition to every other remedy given
under this Guaranty now or hereafter existing at law or in equity. No delay or
omission to exercise any right or power accruing upon any default, omission or
failure of performance hereunder shall impair any such right or power or shall
be construed to be a waiver thereof but any such right or power may be exercised
from time to time and as often as may be deemed expedient. In order to entitle
any Holder to exercise any remedy reserved to it under the Guaranty, it shall
not be necessary for such Holder to physically produce its Note in any
proceedings instituted by it or to give any notice, other than such notice as
may be herein expressly required.

13

--------------------------------------------------------------------------------



(b)    The Guarantors will pay all sums becoming due under this Guaranty by the
method and at the address specified in the Note Purchase Agreements, or by such
other method or at such other address as any Holder shall have from time to time
specified to the Guarantors in writing for such purpose, without the
presentation or surrender of this Guaranty or any Note.
(c)    Any provision of this Guaranty that is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall (to the full extent permitted by law) not invalidate or
render unenforceable such provision in any other jurisdiction.
(d)    If the whole or any part of this Guaranty shall be now or hereafter
become unenforceable against any one or more of the Guarantors for any reason
whatsoever or if it is not executed by any one or more of the Guarantors, this
Guaranty shall nevertheless be and remain fully binding upon and enforceable
against each other Guarantor as if it had been made and delivered only by such
other Guarantors.
(e)    This Guaranty shall be binding upon each Guarantor and its successors and
assigns and shall inure to the benefit of each Holder and its successors and
assigns so long as its Notes remain outstanding and unpaid.
(f)    This Guaranty may be executed in any number of counterparts, each of
which shall be an original but all of which together shall constitute one
instrument. Each counterpart may consist of a number of copies hereof, each
signed by less than all, but together signed by all, of the parties hereto.
SECTION 13.
RELEASE    .

Notwithstanding anything that may be contained herein to the contrary, the
Holders agree that, in accordance with Section 2.2(e) of the Note Purchase
Agreements, this Guaranty shall be automatically released and discharged without
the necessity of further action on the part of the Holders if, and to the
extent, the corresponding guaranty given pursuant to the terms of the Bank
Credit Agreement is released and discharged; provided that in the event the
Guarantor shall again become obligated under or with respect to the previously
discharged Guaranty pursuant to the terms and provisions of the Guaranty, the
Bank Credit Agreement or any additional bank loan agreement entered into by the
Company pursuant to which such lenders make available to the Company credit
facilities which are pari passu with the Notes, then the obligations of such
Guarantor under this Guaranty shall be reinstated and any release thereof
previously given shall be deemed null and void, and such Guaranty shall again
benefit the Holders on an equal and pro rata basis and such Guaranty

14

--------------------------------------------------------------------------------



shall once again be subject to the terms of the Intercreditor Agreement. Any
release by the Holders shall be deemed to have occurred concurrently with the
release and discharge under the Bank Credit Agreement. The Company shall
promptly notify the Holders of any release of a Subsidiary Guaranty pursuant to
this Section 13 and shall deliver evidence of any release or discharge of a
guaranty or Lien in customary form.
[Intentionally Blank]

15

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the undersigned has caused this Subsidiary Guaranty to be
duly executed by an authorized representative as of the date hereof.
AMERICAN STERILIZER COMPANY
STERIS INC.
ISOMEDIX OPERATIONS INC.
STERIS ISOMEDIX SERVICES, INC.
UNITED STATES ENDOSCOPY GROUP, INC.
SPECTRUM SURGICAL INSTRUMENTS CORP.
By: /s/ William L. Aamoth
Name: William L. Aamoth
Title: Vice President and Treasurer

16

--------------------------------------------------------------------------------



ACCEPTED AND AGREED:
STERIS CORPORATION
By: /s/ William L. Aamoth
Name: William L. Aamoth
Title: Vice President and Corporate Treasurer

17

--------------------------------------------------------------------------------



GUARANTY SUPPLEMENT
To the Holders of the Series A-1A Notes, Series A-1B Notes, Series A-2A Notes,
Series A-2B Notes, Series A-3A Notes and Series A-3B Notes (as hereinafter
defined) of STERIS Corporation (the “Company”)
Ladies and Gentlemen:
WHEREAS, in order to refinance certain debt and for general corporate purposes,
the Company issued (a) $47,500,000 aggregate principal amount of its 3.20%
Senior Notes, Series A-1A, due December 4, 2022 (the “Series A-1A Notes”),
$47,500,000 aggregate principal amount of its 3.20% Senior Notes, Series A-1B,
due December 4, 2022 (the “Series A-1B Notes”), $40,000,000 aggregate principal
amount of its 3.35% Senior Notes, Series A-2A, due December 4, 2024 (the “Series
A-2A Notes”), $40,000,000 aggregate principal amount of its 3.35% Senior Notes,
Series A-2B, due December 4, 2024 (the “Series A-2B Notes”), $12,500,000
aggregate principal amount of its 3.55% Senior Notes, Series A-3A, due December
4, 2027 (the “Series A-3A Notes”), and $12,500,000 aggregate principal amount of
its 3.55% Senior Notes, Series A-3B, due December 4, 2027 (the “Series A-3B
Notes”; the Series A-1A Notes, Series A-1B Notes, Series A-2A Notes, Series A-2B
Notes, Series A-3A Notes and the Series A-3B Notes shall be collectively
referred to herein to the “Notes”) pursuant to those certain Note Purchase
Agreements dated as of December 4, 2012 (the “Note Purchase Agreements”) between
the Company and each of the purchasers named on Schedule A thereto (the “Initial
Note Purchasers”).
WHEREAS, as a condition precedent to their purchase of the Notes, the Initial
Note Purchasers required that certain subsidiaries of the Company enter into a
Subsidiary Guaranty as security for the Notes (the “Guaranty”).
Pursuant to Section 9.7 of the Note Purchase Agreements, the Company has agreed
to cause the undersigned, ______________, a ______________ organized under the
laws of _______________ (the “Additional Guarantor”), to join in the Guaranty.
In accordance with the requirements of the Guaranty, the Additional Guarantor
desires to amend the definition of Guarantor (as the same may have been
heretofore amended) set forth in the Guaranty attached hereto so that at all
times from and after the date hereof, the Additional Guarantor shall be jointly
and severally liable as set forth in the Guaranty for the obligations of the
Company under the Note Purchase Agreements and Notes to the extent and in the
manner set forth in the Guaranty.

18

--------------------------------------------------------------------------------



The undersigned is the duly elected ______________ of the Additional Guarantor,
a subsidiary of the Company, and is duly authorized to execute and deliver this
Guaranty Supplement to each of you. The execution by the undersigned of this
Guaranty Supplement shall evidence its consent to and acknowledgment and
approval of the terms set forth herein and in the Guaranty and by such execution
the Additional Guarantor shall be deemed to have made in favor of the Holders
the representations and warranties set forth in Section 5 of the Guaranty.
[The Additional Guarantor hereby irrevocably appoints CT Corporation System,
with an office on the date hereof at 111 Eighth Avenue, New York, New York
10011, as its agent for the purpose of accepting service of any process within
the State of New York.] [THE FOREGOING TO BE ADDED IF EACH OF THE ADDITIONAL
GUARANTOR AND THE COMPANY IS ORGANIZED UNDER THE LAWS OF ANY JURISDICTION OTHER
THAN ANY STATE OF THE UNITED STATES OR THE DISTRICT OF COLUMBIA.]
In the event the Additional Guarantor is organized under the laws of any
jurisdiction other than any state of the United States or the District of
Columbia, the following paragraphs (a) and (b) shall be deemed incorporated in
the Guaranty as if such paragraphs were set forth therein in full:
(a)    Each payment by a Guarantor shall be made, under all circumstances,
without setoff, counterclaim or reduction for, and free from and clear of, and
without deduction for or because of, any and all present or future taxes,
levies, imposts, duties, fees, charges, deductions, withholding, restrictions or
conditions of any nature whatsoever (hereinafter called “Relevant Taxes”)
imposed, levied, collected, assessed, deducted or withheld by the government of
any country or jurisdiction (or any authority therein or thereof), other than
the United States of America or any political subdivision or authority therein
or thereof, from or through which payments hereunder or on or in respect of the
Notes are actually made (each a “Taxing Jurisdiction”), unless such imposition,
levy, collection, assessment, deduction, withholding or other restriction or
condition is required by law. If a Guarantor is required by law to make any
payment under the Guaranty subject to such deduction, withholding or other
restriction or condition, then such Guarantor shall forthwith (i) pay over to
the government or taxing authority imposing such tax the full amount required to
be deducted, withheld from or otherwise paid by such Guarantor (including the
full amount required to be deducted or withheld from or otherwise paid by such
Guarantor in respect of the Tax Indemnity Amounts (as defined below)); (ii) pay
each Holder such additional amounts (“Tax Indemnity Amounts”) as may be
necessary in order that the net amount of every payment made to each Holder,
after provision for payment of such Relevant Taxes (including any required
deduction, withholding or other payment of tax on or with respect to such Tax
Indemnity Amounts), shall be equal to the amount which such holder would

19

--------------------------------------------------------------------------------



have received had there been no imposition, levy, collection, assessment,
deduction, withholding or other restriction or condition. Notwithstanding the
foregoing provisions of this paragraph (a), no such Tax Indemnity Amounts shall
be payable for or on account of any tax, assessment or other governmental charge
that is imposed or withheld by reason of the failure of the Holder to complete,
execute, update and deliver to such Guarantor any form or document to the extent
applicable to such Holder that may be required by law or by reason of
administration of such law and which is reasonably requested in writing to be
delivered by such Guarantor in order to enable such Guarantor to make payments
pursuant to this paragraph (a) without deduction or withholding for taxes,
assessments or governmental charges, or with deduction or withholding of such
lesser amount, which form or document shall be delivered within one hundred
twenty days of a written request therefor by such Guarantor. If in connection
with the payment of any such Tax Indemnity Amounts, any Holder that is a United
States person within the meaning of the Code or a foreign person engaged in a
trade or business within the United States of America, incurs taxes imposed by
the United States of America or any political subdivision or taxing authority
therein (“United States Taxes”) on such Tax Indemnity Amounts, such Guarantor
shall pay to such Holder such further amount as will insure that the net
expenditure of the Holder for United States Taxes due to receipt of such Tax
Indemnity Amounts (after taking into account any withholding, deduction, tax
credit or tax benefit in respect of such further amount or any Tax Indemnity
Amount) is no greater than it would have been had no Tax Indemnity Amounts been
paid to the Holder.
(b)    Any payment made by such Guarantor to any Holder for the account of any
such holder in respect of any amount payable by such Guarantor shall be made in
the lawful currency of the United States of America (“U.S. Dollars”). Any amount
received or recovered by such holder other than in U.S. Dollars (whether as a
result of, or of the enforcement of, a judgment or order of any court, or in the
liquidation or dissolution of such Guarantor or otherwise) in respect of any
such sum expressed to be due hereunder or under the Notes shall constitute a
discharge of such Guarantor only to the extent of the amount of U.S. Dollars
which such Holder is able, in accordance with normal banking procedures, to
purchase with the amount so received or recovered in that other currency on the
date of the receipt or recovery (or, if it is not practicable to make that
purchase on such date, on the first date on which it is practicable to do so).
If the amount of U.S. Dollars so purchased is less than the amount of
U.S. Dollars expressed to be due hereunder or under the Notes, such Guarantor
agrees as a separate and independent obligation from the other obligations
herein, notwithstanding any such judgment, to indemnify the Holder against the
loss. If the amount of U.S. Dollars so purchased exceeds the amount of U.S.
Dollars expressed to be due hereunder or under the Notes, then such Holder
agrees to remit such excess to such Guarantor.

20

--------------------------------------------------------------------------------



Upon execution of this Guaranty Supplement, the Guaranty shall be deemed to be
amended as set forth above. Except as amended herein, the terms and provisions
of the Guaranty are hereby ratified, confirmed and approved in all respects.

21

--------------------------------------------------------------------------------



Any and all notices, requests, certificates and other instruments (including the
Notes) may refer to the Guaranty without making specific reference to this
Guaranty Supplement, but nevertheless all such references shall be deemed to
include this Guaranty Supplement unless the context shall otherwise require.
Dated: _________________, _____.
[NAME OF ADDITIONAL GUARANTOR]
By:    
Its
ACCEPTED AND AGREED:
STERIS CORPORATION
By:    
Name:    
Title:    











22